Exhibit 10.1(h)
 
Execution Version
 
SEVENTH AMENDMENT TO SECOND
AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS SEVENTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Seventh Amendment”), dated as of August 1, 2012, is by and among (i) HECLA
ALASKA LLC, a Delaware limited liability company, HECLA GREENS CREEK MINING
COMPANY, a Delaware corporation and HECLA JUNEAU MINING COMPANY, a Delaware
corporation (collectively, the “Borrowers”), (ii) each of the other obligors
identified as “Other Obligors” on the signature pages hereto and (iii) each of
the banks and other financial institutions identified as “Lenders” on the
signature pages hereto (the “Lenders”).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to the Second Amended and Restated Credit Agreement, dated as
of October 14, 2009 (as amended, supplemented, amended and restated or otherwise
modified prior to the date hereof, the “Existing Credit Agreement” and, as
amended by this Seventh Amendment and as the same may be further amended,
supplemented, amended or restated or otherwise modified from time to time, the
“Credit Agreement”), among the Borrowers, the Obligors party thereto, the
Lenders party thereto, and The Bank of Nova Scotia, as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”), the Lenders have
made commitments to extend certain credit facilities to the Borrowers;
 
WHEREAS, the Borrowers have requested that the Lenders agree to amend certain
provisions of the Existing Credit Agreement as more specifically set forth
herein, in each case upon the terms and conditions contained in this Seventh
Amendment.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the agreements herein
contained, the parties hereby agree as follows:
 
PART I
DEFINITIONS
 
SUBPART 1.1  Certain Definitions.  Unless otherwise defined herein or the
context otherwise requires, the following terms used in this Seventh Amendment,
including its preamble and recitals, have the following meanings:
 
“Administrative Agent” is defined in the recitals.
 
“Borrowers” is defined in the preamble.
 
“Credit Agreement” is defined in the recitals.
 
“Existing Credit Agreement” is defined in the recitals.
 
“Lenders” is defined in the preamble.
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
“Seventh Amendment” is defined in the preamble.
 
“Seventh Amendment Effective Date” is defined in Subpart 5.1.
 
SUBPART 1.2  Other Definitions.  Unless otherwise defined herein or the context
otherwise requires, terms used in this Seventh Amendment, including its preamble
and recitals, have the meanings provided in the Credit Agreement.
 
PART II
AMENDMENTS TO EXISTING CREDIT AGREEMENT
 
Effective on (and subject to the occurrence of) the Seventh Amendment Effective
Date, the Existing Credit Agreement is hereby amended in accordance with this
Part II.  Except as so amended, the Existing Credit Agreement and the other Loan
Documents shall continue in full force and effect.
 
SUBPART 2.1  Amendments.
 
(a)           Amendments to Section 1.1.  Section 1.1 of the Existing Credit
Agreement is hereby amended as follows:
 
(i)           by amending and restating the definition of “Applicable Margin” to
read as follows:
 
“Applicable Margin” means, (i) prior to the Seventh Amendment Effective Date,
with respect to each Loan, an amount per annum applicable to such Loan, based
upon the Leverage Ratio as determined from time to time, equal to the rates set
forth in the Existing Credit Agreement, and (ii) on and after the Seventh
Amendment Effective Date, with respect to each Loan, an amount per annum
applicable to such Loan, based upon the Leverage Ratio as determined from time
to time, equal to the following:
 
Tier
Leverage Ratio
LIBO Rate Loans
Base Rate Loans
I
< 1.00
3.00%
2.00%
II
≥ 1.00 but < 2.00
3.25%
2.25%
III
≥ 2.00 but < 2.50
3.50%
2.50%
IV
≥ 2.50
3.75%
2.75%

(ii)           by amending and restating the definition of “Commitment Amount”
to read as follows:
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
“Commitment Amount” means, on any date, $150,000,000, as such amount may be
reduced from time to time pursuant to Section 2.2.
 
(iii)           by amending and restating clause (y)(A) of the definition of
“Excess Cash Flow” to read as follows:
 
“(A)            Interest Expense (other than the dividends described in clause
(ii) of that definition which shall be excluded for purposes of the definition
of Excess Cash Flow) actually paid in cash by the Parent and Subsidiaries,”
 
(iv)           by amending and restating the definition of “Stated Maturity
Date” to read as follows:
 
“Stated Maturity Date” means, with respect to all Loans, August 1, 2015.
 
(b)           Amendments to Section 2.4.  Section 2.4 of the Existing Credit
Agreement is hereby amended as follows:
 
(i)           by adding after the last comma in such Section, the words “Capital
Expenditures”.
 
(c)           Amendments to Section 4.3.  Section 4.3 of the Existing Credit
Agreement is hereby amended as follows:
 
(i)           by adding after the words “Applicable Law” in such section, the
words “(including the Dodd-Frank Wall Street Reform and Consumer Protection Act
and any Applicable Law implementing the provisions of Basel III)”.
 
(d)           Amendments to Section 4.5.  Section 4.5 of the Existing Credit
Agreement is hereby amended as follows:
 
(i)           By adding after the words “Applicable Law” in such section, the
words “(including the Dodd-Frank Wall Street Reform and Consumer Protection Act
and any Applicable Law implementing the provisions of Basel III)”.
 
(ii)           By adding the after the words “the amount of capital” in such
section, the words “or liquidity”.
 
 
- 3 -

--------------------------------------------------------------------------------

 


PART III
AFFIRMATION AND CONSENT


SUBPART 3.1  Affirmation and Consent.  Each of the Obligors confirms that it has
received a copy of this Seventh Amendment and restates, ratifies and reaffirms
each and every term and condition set forth in the Credit Agreement and the
other Loan Documents to which it is a party, effective as of the date hereof,
after giving effect to this Seventh Amendment.
 
PART IV
WAIVER
 
SUBPART 4.1  Permitted Acquisition.  The Agent and each of the Lenders hereby
agrees that clause (b) of the definition of “Permitted Acquisition” in the
Credit Agreement, and the limitations of Section 7.2.5(h), shall be deemed not
to apply to any acquisition of the Capital Securities of U.S. Silver Corporation
that may be preceded by an unsolicited tender offer or a proxy contest initiated
by the Parent or any of its Subsidiaries.
 
PART V
CONDITIONS TO EFFECTIVENESS
 
SUBPART 5.1  Amendment Effective Date.  This Seventh Amendment shall be and
become effective as of the date (the “Seventh Amendment Effective Date”) when
the last of all of the conditions set forth in this Part V shall have been
satisfied.
 
SUBPART 5.2  Execution of Counterparts of Seventh Amendment.  The Administrative
Agent shall have received counterparts satisfactory to the Administrative Agent
of this Seventh Amendment, which collectively shall have been duly executed on
behalf of each Borrower, each of the other Obligors and each Lender.
 
SUBPART 5.3  Representations and Warranties.  The representations and warranties
contained in Subpart 6.4 shall be true and correct in all material respects on
and as of the Seventh Amendment Effective Date.
 
SUBPART 5.4  Amendment Fee.  The Administrative Agent shall have received for
the account of each Lender an amendment fee as set forth in that certain fee
letter dated as of August 1, 2012, among the Borrowers, the Parent and the
Lenders.
 
SUBPART 5.5  Costs and Expenses, etc.  The Administrative Agent shall have
received for its account and the account of each Lender, all fees, costs and
expenses due and payable pursuant to Section 10.3 of the Credit Agreement, if
then invoiced, and any and all other Loan Documents.
 
PART VI
MISCELLANEOUS
 
SUBPART 6.1  Cross-References.  References in this Seventh Amendment to any Part
or Subpart are, unless otherwise specified, to such Part or Subpart of this
Seventh Amendment.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
SUBPART 6.2  Instrument Pursuant to Existing Credit Agreement.  This Seventh
Amendment is a Loan Document executed pursuant to the Existing Credit Agreement
and shall (unless otherwise expressly indicated therein) be construed,
administered and applied in accordance with the terms and provisions of the
Existing Credit Agreement.
 
SUBPART 6.3  References in Other Loan Documents.  At such time as this Seventh
Amendment shall become effective pursuant to the terms of Part V, all references
in the Loan Documents to the “Credit Agreement” shall be deemed to refer to the
Credit Agreement as amended by this Seventh Amendment.
 
SUBPART 6.4  Representations and Warranties of the Obligors.  Each Obligor
hereby represents and warrants that (a) it has the requisite power and authority
to execute, deliver and perform this Seventh Amendment, (b) it is duly
authorized to, and has been authorized by all necessary action, to execute,
deliver and perform this Seventh Amendment, (c) the representations and
warranties contained in Article VI of the Credit Agreement and applicable to
such Obligor are true and correct in all material respects on and as of the date
hereof as though made on and as of such date (except for those which expressly
relate to an earlier date) after giving effect to the amendments contained
herein and (d) no Default or Event of Default exists under the Credit Agreement
on and as of the date hereof after giving effect to the amendments contained
herein.
 
SUBPART 6.5  Counterparts.  This Seventh Amendment may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement.  Delivery of executed counterparts of this Seventh Amendment by
telecopy or other electronic transmission shall be effective as an original and
shall constitute a representation that an original will be delivered.
 
SUBPART 6.6  Full Force and Effect; Limited Amendment.  Except as expressly
amended or waived hereby, all of the representations, warranties, terms,
covenants, conditions and other provisions of the Existing Credit Agreement and
the Loan Documents shall remain unchanged and shall continue to be, and shall
remain, in full force and effect in accordance with their respective terms.  The
amendments set forth herein shall be limited precisely as provided for herein to
the provisions expressly amended herein and shall not be deemed to be an
amendment to, waiver of, consent to or modification of any other term or
provision of the Existing Credit Agreement or any other Loan Document or of any
transaction or further or future action on the part of any Obligor which would
require the consent of the Lenders under the Existing Credit Agreement or any of
the Loan Documents.
 
SUBPART 6.7  Governing Law. THIS SEVENTH AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
SUBPART 6.8  Successors and Assigns.  This Seventh Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.
 
* * * * *
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
Each of the parties hereto has caused a counterpart of this Seventh Amendment to
be duly executed and delivered as of the date first above written.
 

BORROWERS HECLA ALASKA LLC,
a Delaware limited liability company
         
 
By:
Hecla Limited,
its Managing Member
                    By:         Name:       Title:                    
HECLA GREENS CREEK MINING COMPANY, a Delaware corporation
                    By:         Name:       Title:                     HECLA
JUNEAU MINING COMPANY,
a Delaware corporation
                    By:         Name:       Title:  



 

OTHER OBLIGORS: HECLA MINING COMPANY,
a Delaware corporation
                    By:         Name:       Title:                     BURKE
TRADING INC.,
a Delaware corporation
                    By:         Name:       Title:        

 
 
S-1

--------------------------------------------------------------------------------

 
 

  HECLA ADMIRALTY COMPANY,
a Delaware corporation
                    By:         Name:       Title:                     HECLA
LIMITED,
a Delaware corporation
                    By:         Name:       Title:                     SILVER
HUNTER MINING COMPANY,
 a Delaware corporation
                    By:         Name:       Title:                    
RHL HOLDINGS, INC., a Delaware corporation
                    By:         Name:       Title:  

 
 
S-2

--------------------------------------------------------------------------------

 
 

 
THE BANK OF NOVA SCOTIA, as a Lender
                    By:         Name:       Title:                     By:      
  Name:       Title:  

 
 
S-3

--------------------------------------------------------------------------------

 
 

 
ING CAPITAL LLC, as a Lender
                    By:         Name:       Title:  


 
 
S-4